Citation Nr: 1541295	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-23 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep problems.

2.  Entitlement to service connection for Parkinson's disease.  

3.  Entitlement to service connection for a broken left rib.

4.  Entitlement to service connection for fatigue.

5.  Entitlement to service connection for body muscle spasms.

6.  Entitlement to service connection for bone pain.  

7.  Entitlement to service connection for a knee injury.  

8.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD)/emphysema.  

9.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to August 1966.  He had additional military reserve service until March 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In December 2012, the Board remanded the listed issues for additional development.  The Board also remanded the issue of entitlement to an effective date earlier than December 23, 2007 for the award of a 10 percent rating for a service-connected deviated nasal septum disability so that a statement of the case could be furnished.  This was accomplished in April 2015.  In May 2015, the RO issued a statement of the case addressing entitlement to service connection for residuals of a severe brain concussion (claimed as traumatic brain injury).  The Veteran did not submit a substantive appeal as to either of these issues and they are not for consideration.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted, the appeal was remanded for additional development.  In the August 2015 informal hearing presentation, the representative argued that there are some deficiencies in the RO's handling of the Board's remand. 

The representative noted that the January 2013 letter asked the Veteran to provide additional information as to the circumstances associated with his "file" in October 2007, instead of his "fall" as directed.  He argued that the letter did not make sense and thus, the Veteran did not respond.  The Board agrees that the letter does not substantially comply with the remand instructions.  Dyment v. West, 13 Vet. App. 141 (1999) (it is substantial compliance with remand orders that is required in order to meet the obligations of Stegall v. West, 11 Vet. App. 268, 271 (1998)).

Information in the claims folder shows the Veteran failed to report for scheduled examinations.  The representative, however, asserts that the Veteran changed his address and had good cause for his failure to report because the hospital used an old address.  VBMS lists the Veteran's current mailing address as a Post Office Box.  The C&P exam request, however, lists a different address.  Thus, it is unclear whether the Veteran was appropriately notified of the scheduled examinations.  Under these circumstances, the AOJ should verify the Veteran's current mailing address and provide another opportunity to report for necessary examinations.  

The AOJ attempted to obtain records from Dr. J. B., but was advised that the release was expired.  In a May 2014 letter, the AOJ asked the Veteran to submit a new authorization.  The Veteran did not respond; however, this letter was not sent to the Post Office Box and it is unclear whether he actually received it.  Additional efforts should be made to obtain this information.  38 C.F.R. § 3.159(c)(1) (2015). 

Updated VA records should also be obtained on remand.  See 38 C.F.R. § 3.159(c)(2).  Information in Virtual VA shows records from the VA Medical Center in Birmingham were last printed in July 2015.  

The SMC claim is deferred pending the development requested herein.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Verify the Veteran's current mailing address.  All efforts to obtain this information should be documented in the VBMS folder.

2.  Thereafter, ask the Veteran to provide additional information as to the circumstances associated with falls in September 1996 and October 2007.  

3.  The Veteran should also be requested to provide a current authorization for release of records from Dr. J. B.  If a completed authorization is received, request the records in accordance with 38 C.F.R. § 3.159(c)(1).  
4.  Obtain any relevant VA medical center records for the period from July 2015 to the present.  
5.  Schedule the Veteran for an appropriate VA examination for opinions as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has a sleep disorder; Parkinson's disease; broken left rib residuals; disorders manifested by fatigue, body muscle spasms, and/or bone pain; knee disorders; or COPD/emphysema, as a result of active service, to include reported chemical and/or radiation exposure.
The examiner should also review the record and indicate whether it is at least as likely as not that the Veteran incurred a broken left rib and additional knee disorders as a result of falls due to his service-connected headaches with loss of balance disability.  
The electronic claims folder must be available for review.  All indicated examinations, tests, and studies are to be performed and a complete rationale must be provided for all opinions offered.
6.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the appeal issues.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






